The opinion of the court wras delivered by
Pettit, President.—
According to the allegation of the affidavit of defence, Snyder being charged by Fahnestock with a larceny, and being under arrest, compounded the offence; the note in question being part of the inducement to the arrangement. The consideration being clearly illegal, no suit on the note could be sustained between the original parties. The note was sent by Fahnestock the payee, to the present plaintiff, to be applied, when collected, to the payment of a pre-existing debt. The plaintiff did not give any new consideration for the note. He neither gave *205up the old debt, nor parted with any security for it, nor gave time in regard to it. He is then, in privity with the original holder, and may be affected by any defence which would be available between the original parties. This disposition of the case, upon the grounds stated in the affidavit of defence, renders it unnecessary to consider the question, whether, under the circumstances, a bona fide holder for value could or could not recover on the note.
Rule discharged.